14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.John Thomas NEAL, Jr., Defendant Appellant.
No. 93-6395.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 20, 1993.Decided Jan. 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-85-44-R, CA-93-1001-S)
John Thomas Neal, Jr., Appellant Pro Se.
Lynne Ann Battaglia, United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his petition for writ of error coram nobis and motions for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Neal, No. CR-85-44-R;  No. CA-93-1001-S (D.Md. Apr. 6, 1993;  Apr. 16, 1993).  We deny Appellant's motion to submit newly discovered evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED